Citation Nr: 1807446	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-18 982	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder, claimed as angioedema. 

2.  Entitlement to service connection for a skin disorder, claimed as angioedema.

3.  Entitlement to a disability rating higher than 30 percent for PTSD.

4.  Entitlement to a compensable disability rating for allergic rhinitis.

5.  Entitlement to an effective date earlier than February 25, 2010, for the award of service-connection for allergic rhinitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service with the U.S. Air Force from May 1964 to August 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2011, February 2012, and March 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In September 2017, the Veteran testified at a videoconference hearing held before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

Although the RO declined to reopen the claim for service connection for a skin disorder (angioedema) in the rating decision on appeal, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the issue de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

The issues of entitlement to service connection for angioedema and entitlement to a higher  evaluation for allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  A claim for service connection for a skin disorder (angioedema), was denied by the RO in April 1997 and no new and material evidence pertinent to this claim was received by VA within one year from the date that the RO mailed notice of this adverse determination to the Veteran; this rating action was the last final denial as to that issue on any basis before the present attempt to reopen the claim. 

2.  Evidence received since the April 1997 rating decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection for a skin disorder.

3.  For the entire appeal period, the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity; his symptoms are not productive of occupational and social impairment with deficiencies in most areas, or by total occupational and social impairment.

4.  The Veteran initiated a claim for allergic rhinitis by submitting a written informal claim on February 25, 2010, more than one year after he was separated from active service. 

5.  No claim, formal or informal, was received from the Veteran or any representative prior to February 25, 2010 seeking entitlement to VA compensation benefits based on allergic rhinitis.


CONCLUSIONS OF LAW

1.  The April 1997 rating decision that denied service connection for a skin disorder is final; new and material evidence has been received sufficient to reopen this previously denied and unappealed claim.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2017).

2.  The criteria for a 50 percent disability rating for PTSD, but no higher, are met since August 17, 2010.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

3.  The criteria for an effective date prior to February 25, 2010, for the grant of service connection for allergic rhinitis are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.155 (2014); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in correspondence dated June 24, 2010 and September 15, 2010.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examination of the Veteran.  The Veteran has not identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the claim to reopen the previously denied issue of entitlement to service connection for a skin disorder, the Board is granting in full the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist with respect to this issue is necessary.


II. Law and Analysis for New and Material Evidence

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In an April 1997, rating decision, the RO denied service connection for angioedema on the basis that the skin disorder was unrelated to service.  This rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  This rating action was the last final denial as to this issue on any basis before the present attempt to reopen the claim.

However, the evidence received since then is both new and material to the claim.  Such evidence consists of the Veteran's testimony from the September 2017 Board hearing. At that time he provided his account of in-service treatment in the early 1980s for a skin disorder manifested by facial swelling.  He also testified that he has had continuous skin problems since service.  The Veteran is competent to report the onset of skin problems during and after service since they are within the realm of lay experience and observation.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His personal testimony was not of record at the time of the 1997 rating decision and is material because it addresses the onset of relevant symptoms during active duty and the continuation of those symptoms since active duty.  This evidence relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating it.  This new evidence, in conjunction with VA's duty to assist, requires reopening.  Shade, 24 Vet. App. at 117.  Accordingly, the claim is reopened, but the Board finds that a remand is necessary for further development.


III.  Law and Analysis for Increased Ratings

The Veteran is seeking higher disability ratings for his service-connected PTSD.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2017).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F. 3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be due to those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d 112.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-5).  38 C.F.R. § 4.130 (2017).  VA implemented DSM-5, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in March 2016.  

The current 30 percent evaluation is based, in part on findings from Vet Center records dated in 2010, which show the Veteran sought mental health treatment at the encouragement of his wife after years of attempting to repress his symptoms including a history of self-medicating with alcohol.  He reported PTSD symptoms of inconsistent sleep, hypervigilance, irritability, explosive outbursts, conflicted relationships, intrusive thoughts, anxiety and depression.  The clinical diagnosis was moderate chronic PTSD.  

When examined by VA in November 2010, the Veteran reported that his PTSD symptoms seemed to have a greater impact on him since his military retirement.  However he has been participating in a PTSD group at the local Vet Center and individual therapy twice monthly and reported an improvement in symptoms.  The frequency of nightmares has greatly diminished and as a result he sleeps better, is motivated to exercise, and developed a support system with other Veterans.

The Veteran reported that during his 24 years of active duty service he earned an AA degree, a BS in Criminal Justice and his MA degree in Administration of Justice and in Human Relations.  He is currently self-employed as a private investigator and has missed less than one week from work in the last 12 months.  The Veteran has been married to his current wife for 39 years and described the relationship as good.  He has four daughters, two of which are deceased, and described having outstanding relationships with them.  He also described having a couple of good friends throughout the years and that he enjoys playing racquetball and exercising,  

Mental status examination revealed the Veteran was clean, neatly groomed and appropriately dressed.  His psychomotor activity and speech were unremarkable.  His affect was constricted and mood dysphoric.  He was cooperative and attentive but easily distracted in that he was unable to serial 7s or spell a word forward and backward.  He had mild impairment of immediate memory, but it was otherwise intact.  His orientation was within normal limits to person, time, and place.  The Veteran's thought process showed looseness of association and circumstantiality.  His thought content showed a preoccupation with one or two topics related to being punished for "past bad deeds" while in Vietnam related to killing sprees and ambushes.  There were no delusions or hallucinations.  His judgment was intact although he had inappropriate behavior in that he placed himself in dangerous situations without backup consistent with his line of work as an investigator.  Intelligence was average and the Veteran had some insight into his problems.  The Veteran also reported obsessive/ritualistic behavior of checking door locks and windows.  He denied homicidal and suicidal thoughts.  He had fair impulse control and denied episodes of violence.  The Veteran was able to maintain minimum personal hygiene and had no problems with activities of daily living.  

The examiner considered the Veteran's prognosis for improvement was good and assigned a GAF score of 60.  He noted that the Veteran had masked many of his PTSD symptoms with dysfunctional behavior (workaholic, drinking heavily) for many years.  In addition, the Veteran has been able to maintain self-employment as a PI since military retirement in 1980; maintain an intact marriage for 39 years; cope with the tragic deaths of two of his daughters; and most recently, in 2010, has started to experience some benefits from participating in therapy for PTSD at the Vet Center. 

Findings from a December 2013 VA examination show the Veteran reported little change in his personal history or social functioning since his evaluation in 2010, in that he continued to have symptoms of anxiety, chronic sleep impairment, and disturbances of motivation and mood.  Clinical findings on psychiatric evaluation were also essentially unchanged.  Mental status examination revealed the Veteran was alert and oriented.  His mood was described as "OK" and his affect constricted.  The Veteran wore dark glasses throughout the interview and his speech was low and soft.  His thought process was linear and goal-directed.  He denied suicidal/homicidal ideation.  The examiner found the Veteran's level of impairment was best summarized as PTSD symptoms that were not severe enough either to interfere with occupational and social functioning or require continuous medication.  A GAF score of 50 was assigned.  

Review of the remainder of the claims file shows very few treatment records pertaining to the Veteran's PTSD have been associated with the claims file since the VA examination.  However in December 2014, he presented for evaluation and treatment of his depression, anxiety, and sleep difficulties, but noted that he had been able to handle his symptoms through weekly group therapy for the last several years.  The Veteran was still employed and living with his wife and reported his current living and financial situation as stable.  In addition, the findings from this evaluation were not materially different from those reported on the 2013 VA examination.  The Veteran was well-groomed, casually dressed, cooperative, and polite with adequate eye contact.  Motor activity was within normal limits, with no evidence of psychomotor agitation/retardation.  His speech, rate, volume, and rhythm were within normal limits.  The Veteran's thought content was logical and goal oriented and thought content was within normal limits and negative for suicidal ideation or auditory/visual hallucinations. His mood was described as "frustrated" and his affect was appropriate and full-range.  Cognitive function was intact and insight and judgment were fair. 

However, the Veteran's description of symptoms during Board hearing outpatient evaluation in September 2017, suggest an increase in the intensity of his PTSD.  He reported constant depression, chronic sleep impairment, and increased irritability which causes difficulty dealing with clients.  The Veteran's wife testified that the Veteran has continuous nightmares where he wakes up during the night, night sweats, deep depression, anger, and increased hypervigilance.

Resolving reasonable doubt in favor of the Veteran, a 50 percent evaluation is for assignment.  Admittedly the Veteran experiences few, if any the symptoms required for an evaluation higher than 30 percent.  At the September 2017 Board hearing the Veteran basically testified that his PTSD symptoms result in clinically significant distress and are of such frequency, severity, and duration as to cause difficulty in establishing and maintaining effective work relationships.  While the evidence suggests that he has been able to control his PTSD to a large degree over the years, the severity of his symptoms, and their effect on his social life and work situation, more nearly approximate occupational and social impairment with reduced reliability and productivity.  Therefore a 50 percent evaluation is for assignment from August 17, 2010, the effective date of service connection.  See Mauerhan, supra. 

The evidence however, does not support the assignment of an evaluation greater than 50 percent.  To the degree the Veteran's PTSD makes social interactions complicated, the evidence shows he has positive relationships with family members.  In addition, he has been able to maintain a period of prolonged employment since he was separated from service in 1988 with no indication of significant decreases in work efficiency.  Further, the most recent VA examiner specifically found that the Veteran's PTSD symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication, consistent with the criteria for no more than a noncompensable rating.  Even by the Veteran's own account, his symptoms are stable through the use of psychotherapy.  In this case, the evidence shows that PTSD does not interfere with the Veteran's activities of daily living and that he is actually able to function fairly well. 

Accordingly, the Board finds that the Veteran's impairment due to PTSD is most consistent with a 50 percent rating and that the level of disability contemplated in DC 9411 to support the assignment of a 70 percent or rating or higher is absent.

IV.  Law and Analysis for Effective Dates

The Veteran contends that an effective date earlier than February 25, 2010, is warranted for the grant of service connection for allergic rhinitis.  He argues that he submitted a claim for allergic rhinitis in 1997 and underwent VA examination at that time.

Under 38 U.S.C. § 5110(b)(1) and 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied.

Prior to March 24, 2015, the VA administrative claims process recognized formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a) (2014).  An informal claim was considered to be any communication or action indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2014).  An informal claim needed to be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it had to identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

In other words, in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information which refers to a disability in and of itself is not an informal claim for VA benefit.  Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007).  In addition, the Court has held that a Veteran's attempt to obtain treatment does not comprise a claim.  Dunson v. Brown, 4 Vet App. 327, 330 (1993).

The record shows the Veteran was discharged from service in August 1988.  He filed an original claim for service connection for "sinuses" that was received on February 25, 2010.  In February 2012, the RO granted service connection for allergic rhinitis and a noncompensable evaluation was assigned, effective February 25, 2010, the date of receipt of claim.  The Veteran disagreed with this determination and initiated this appeal.  He argues that he had a diagnosis of allergic rhinitis as early as 1997 and submitted a claim for that condition at that time.  See VA Form 21-4138, Notice of Disagreement (NOD), received March 20, 2012.  

In this case, the Board finds the RO assigned the earliest possible effective date for its grant of service connection for allergic rhinitis.  Although the record shows the Veteran filed previous claims for service connection for hypertension and angioedema in 1997, neither claim indicated a desire or intent to seek benefits related to allergic rhinitis-or indeed for any other type of respiratory disorder.  In other words, his 1997 application contained no reference to allergic rhinitis and provided no description of the rhinitis symptoms he was experiencing.  Brannon, supra.  The Board also acknowledges a May 1997 VA examination report, which documents the Veteran's history of allergic rhinitis since at least 1983.  However, the report cannot form the basis for an informal claim as, has been noted, medical evidence referencing a history of allergic rhinitis does not establish an intent on the part of a veteran to seek service connection for that disorder.  See Ellington, supra, Lalonde supra, KL supra.  For this reason, it cannot serve as an earlier claim.  

In this case, there is no evidence in the claims file dated or received before February 25, 2010, that demonstrates an intent to seek benefits for allergic rhinitis.  Accordingly, the Board concludes that February 25, 2010, the date of receipt of the Veteran's initial claim for service connection for allergic rhinitis, is the proper effective date for the grant of service connection.  38 U.S.C. § 5107(b). 

ORDER

New and material evidence having been received, the claim for service connection for a skin disorder, claimed as angioedema is reopened, and to this extent only, the appeal is granted.

A 50 percent disability rating, but no higher, for PTSD is granted, subject to the statutes and regulations governing the payment of monetary benefits.

Entitlement to an effective date earlier than February 25, 2010, for the award of service-connection for allergic rhinitis is denied. 

REMAND

In light of the Board's finding that the previously denied claim for service connection for a skin disorder, claimed as angioedema is reopened, the underlying issue must be considered on a de novo basis.  

The Veteran contends that his skin disorder had its onset during his military service.  During his September 2017 Board hearing, he provided testimony that during service he first noticed symptoms associated with angioedema, including facial and groin swelling.  In the alternative, he also claims this disorder was caused, or made worse, by his service-connected allergic rhinitis or the medications used to treat it.

The Veteran has not been afforded a VA examination regarding his claimed angioedema skin disorder and VA has a duty to assist him in substantiating his claim by obtaining a competent medical opinion addressing the etiology and onset of his claimed disability.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran contends that his service-connected allergic rhinitis is more disabling than the current noncompensable evaluation reflects.  He also contends that the schedular evaluation may be inadequate and has requested consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321

Review of the claims folder reveals that he has not been afforded a pertinent VA examination since 2014, and the symptoms he testified to at his 2017 hearing indicate a worsening of this disability.  He essentially argues that his symptomatology is not adequately addressed by the rating criteria, as it does not discuss the need for continuous medication to control symptoms.  In addition, VA outpatient treatment records include an entry dated March 2012, in which the examiner noted the Veteran had greater than 50 percent nasal obstruction prior to treatment, with a 100 percent improvement in nasal airway afterwards.  

Because the Veteran now asserts that the severity of his allergic rhinitis disability has worsened since the last examination in 2014, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  With that in mind the criteria under which the Veteran's allergic rhinitis is rated, DC 6522, does not address any effects of medication, so any improvement in disability due to medication may not be considered when assigning a rating.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  Therefore, the Veteran must be afforded an examination that disregards the ameliorative effects of medication in assessing the severity of his service-connected allergic rhinitis disability.  

However, the Board also finds that the Court's holding is limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.  See Jones v. Shinseki, 26 Vet. App. at 61, footnote 4.  Thus, any relief that the Veteran does receive from medications may be considered in determining whether extraschedular referral is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all clinical records, both VA and non-VA, pertaining to psychiatric treatment of the Veteran for allergic rhinitis that are not already in the claims file. 

2.  Schedule an appropriate VA examination to determine the etiology of any skin disorder, to include angioedema.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  Any medically indicated testing should be accomplished. 

The examiner should then offer an opinion as to whether it is at least as likely as not, (a 50 percent probability, or greater) that any diagnosed skin disorder, including angioedema had its onset during the Veteran's military service.  The examiner should carefully consider the objective medical findings in the service treatment records and should discuss the likelihood of the Veteran's documented in-service findings as the possible onset of, or precursor to, any currently diagnosed skin disorder, including angioedema.  

If any diagnosed skin disorder, including angioedema cannot be regarded as having had its onset during active service, the examiner should state whether it at least as likely as not, (a probability of 50 percent or greater): a) began during or was otherwise caused by military service, b) was caused by his service-connected allergic rhinitis or the medications used to treat it, or c) increased in severity beyond its natural progression due to allergic rhinitis or its medications.  If no aggravation is found, the examiner should specifically indicate so and explain why that is. 

In providing, this opinion, the examiner must address the diagnoses already of record, particularly angioedema.  The examiner must offer an opinion even if a specific diagnosis has resolved (as the requirement for a current disability for VA purposes is met when the Veteran has a diagnosis such that he based his claim on the same, or had it during the pendency of the claim).  If any previously rendered diagnosis was later corrected to reflect a more accurate diagnosis, the examiner should state the same.

The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.

3.  Then schedule the Veteran for a VA examination of his allergic rhinitis.  The electronic claims file must be made accessible to the examiner for review of the case. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report. The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).  

To the extent possible, the examiner must disregard the ameliorating effects of medication on the Veteran's allergic rhinitis.  He/She must also describe the effects of the allergic rhinitis on the Veteran's occupational functioning and activities of daily living including a full description of the effects of his disability upon his ordinary activities.  In doing so, he/she should indicate, whether there are exceptional or unusual circumstances, peculiar to this Veteran's allergic rhinitis, which are not adequately captured by the rating schedule.

4.  Refer the Veteran's case to the Director of Compensation Service or Under Secretary for Benefits for adjudication of entitlement to a higher rating for the allergic rhinitis disability on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).

5. Then, readjudicate the claims on appeal.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


